IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-94,152-01


                EX PARTE ROBERT JOHNNIE GARCIA, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 17FC-3165-D(1) IN THE 105TH DISTRICT COURT
                            NUECES COUNTY


       SLAUGHTER, J., filed a concurring opinion.
                               CONCURRING OPINION
       I join in the Court’s decision to grant Applicant post-conviction habeas relief in the

form of an out-of-time petition for discretionary review. I write separately to emphasize

the importance of appellate counsel’s duty to timely inform clients of their right to file a

pro se PDR following the resolution of their direct appeal by the court of appeals. It appears

that appellate counsel here failed to timely inform Applicant of this right, thereby depriving

Applicant of his ability to pursue review in this Court. This happens far too frequently and

is a troubling sign that some appellate attorneys are failing to stay abreast of developments
                                                                                      Garcia - 2


in their clients’ cases and are failing to properly communicate with their clients

(particularly those who are incarcerated).

       I certainly understand and acknowledge that we are all human beings who make

mistakes. But, based on the sheer volume of writ applications this Court sees annually in

which this or similar problems arise, I feel that it is my ethical obligation to bring attention

to this issue so that attorneys may be reminded of the effect of failing to stay informed

about their pending cases. See Tex. Code Jud. Conduct, Canon 3(D)(2) (“A judge who

receives information clearly establishing that a lawyer has committed a violation of the

Texas Disciplinary Rules of Professional Conduct should take appropriate action.”). My

hope is that attorneys will implement practices that spur them to regularly check on the

status of their cases so they may fulfill their duty to timely follow up with their clients.

       Appellate counsel was appointed to represent Applicant for his direct appeal. The

court of appeals issued an opinion affirming Applicant’s conviction on December 30, 2020.

Garcia v. State, NO. 13-19-00390-CR 2020 WL 7757378 at *1 (Tex. App.—Corpus

Christi-Edinburg Dec. 30, 2020, no pet.) (mem. op., not designated for publication).

Counsel then had a duty to send a letter to his client within five days notifying him of his

right to file a pro se petition for discretionary review with this Court. See TEX. R. APP. P.

48.4. The five-day time period is critical because appellants generally have only 30 days

after the court of appeals hands down a decision to timely file a petition for discretionary

review. TEX. R. APP. P. 68.2(1). Here, appellate counsel waited until February 3, 2021,

which was 35 days after the court of appeals’ opinion issued, to send Applicant a letter
                                                                                        Garcia - 3


with a copy of the opinion. 1, 2 Therefore, not only did appellate counsel miss his five-day

deadline to send notice to his client, but his mistake also forced his client to miss the 30-

day deadline for filing a PDR. Moreover, appellate counsel’s letter mistakenly informed

Applicant that he “may file a direct appeal to the Court of Criminal Appeals, pro se[.]”

Non-capital appellants do not have a right to a “direct appeal” with the Court of Criminal

Appeals, as stated in appellate counsel’s letter, but rather a chance to petition the Court for

discretionary review. See TEX. R. APP. P. 66.2 (“Discretionary review by the Court of

Criminal Appeals is not a matter of right, but of the Court’s discretion.”).

         Criminal defendants have a constitutional right to the effective assistance of

counsel. U.S. CONST. AMEND. VI; Strickland v. Washington, 466 U.S. 668, 686 (1984).

This right to effective assistance extends to the first direct appeal. Evitts v. Lucey, 469 U.S.

387, 395–96 (1985); Ward v. State, 740 S.W.2d 794, 799 (Tex. Crim. App. 1987).

Although it is true that a criminal defendant has no right to the assistance of counsel for

purposes of actually pursuing discretionary review, his appellate counsel still has the duty

to timely notify him of his right to file a pro se PDR. In re Schulman, 252 S.W.3d 403, 411

(Tex. Crim. App. 2008) (detailing appellate counsel’s duties to clients upon denial of relief

on appeal). This obligation is codified in the Texas Rules of Appellate Procedure:

         In criminal cases, the attorney representing the defendant on appeal shall,
         within five days after the opinion is handed down, send his client a copy
         of the opinion and judgment, along with notification of the defendant’s
         right to file a pro se petition for discretionary review under Rule 68. This

1   The letter was both postmarked and received on February 3, 2021.
2Notably absent from the record is any affidavit from appellate counsel that indicates the cause
for the delay in notifying Applicant regarding the disposition of his appeal.
                                                                                   Garcia - 4


       notification shall be sent certified mail, return receipt requested, to the
       defendant at his last known address. The attorney shall also send the court of
       appeals a letter certifying his compliance with this rule and attaching a copy
       of the return receipt within the time for filing a motion for rehearing. The
       court of appeals shall file this letter in its record of the appeal.
TEX. R. APP. P. 48.4 (emphasis added).

       Additionally, the Texas Disciplinary Rules of Professional Conduct require lawyers

to keep clients reasonably informed of any case developments and to effectively

communicate with their clients in a manner that permits the clients to make informed

decisions related to their cases. Tex. Disciplinary Rules Prof’l Conduct R. 1.03(a)–(b). Of

course, the duty to keep clients informed necessitates lawyers being informed of case

updates themselves. Further, “in representing a client, a lawyer shall not[] neglect a legal

matter entrusted to the lawyer.” Tex. Disciplinary Rules Prof’l Conduct R. 1.01(b)(1).

       When appellate counsel fails to timely notify a defendant of his right to pursue

discretionary review, he potentially deprives his client of an entire proceeding. Ex parte

Owens, 206 S.W.3d 670, 675 (Tex. Crim. App. 2006) (noting that counsel’s failure to

inform his client of his right to pursue a petition for discretionary review “deprive[d] him

of an entire proceeding”). Ultimately, such a failure is unfair to defendants and is

unprofessional. Not only this, but it results in unnecessary burdens on the courts and causes

judicial inefficiency that wastes taxpayer dollars. I also note that, when appellate counsel

does advise his client of his right to seek discretionary review, as he is required to do,

counsel should forward the return receipt of the letter to the appropriate court of appeals,

as required by Texas Rule of Appellate Procedure 48.4, to ensure that the appellate record

properly reflects that counsel has fulfilled his duty in this regard.
                                                         Garcia - 5


      With these comments, I join the Court’s opinion.



Filed: October 12, 2022

Publish